          Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 1 of 29 PageID 3528



                                        UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                               TAMPA DIVISION


THE HURRY FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

            Plaintiffs,

v.                                                                  Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

            Defendant.
                                                           /

CHRISTOPHER L. FRANKEL,

            Counter-claimant,
v.

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

            Counter-defendants.
                                                           /

                                            Frankel’s Potential Trial Exhibits

     #       Identified   Admitted   Date             Description                 Bates / ID         Objections
     1.                              06/22/2015      Non-Disclosure and           Exhibit 1 to the
                                                     Confidentiality Agreement    Second Amended
                                                     between Frankel, as          Complaint
                                                     Recipient, and Scottsdale
                                                     Capital Advisors
                                                     Corporation and Alpine
                                                     Securities Corporation, as
                                                     Disclosers
     2.                              07/01/2015      Employee Nondisclosure &     Exhibit 2 to the
                                                     Computer Use Agreement       Second Amended
                                                     between Alpine and           Complaint
                                                     Scottsdale, as Company,
     Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 2 of 29 PageID 3529



#       Identified   Admitted   Date          Description                 Bates / ID        Objections
                                              and Frankel, as Employee
3.                              1/12/2015     Email Re: Pompano Beach,    FRANKEL_000001
                                6:10:25 PM    Florida
4.                              1/12/2015     Email RE: Pompano Beach,    FRANKEL_000002
                                7:43:31 PM    Florida
5.                              1/15/2015     Email RE: Pompano Beach,    FRANKEL_000003-
                                12:19:36 AM   Florida                     FRANKEL_000004
6.                              1/18/2015     Email RE: Pompano Beach,    FRANKEL_000005-
                                5:57:44 PM    Florida                     FRANKEL_000006
7.                              1/28/2015     Email RE: Pompano Beach,    FRANKEL_000007
                                10:16:35 AM   Florida
8.                              1/29/2015     Email RE: Pompano Beach,    FRANKEL_000008
                                11:33:42 AM   Florida
9.                              2/12/2015     Email re meeting            FRANKEL_000009
                                3:20:05 PM
10.                             2/12/2015     Email RE: meeting           FRANKEL_000010
                                4:11:43 PM
11.                             2/24/2015     Email RE: meeting           FRANKEL_000011
                                10:31:54 AM
12.                             3/3/2015      Email RE: meeting           FRANKEL_000012
                                12:42:48 AM
13.                             3/16/2015     Email RE: meeting           FRANKEL_000013
                                9:17:24 PM
14.                             3/17/2015     Email RE: meeting           FRANKEL_000014
                                9:27:11 PM
15.                             3/19/2015     Email RE: Call w/Guy        FRANKEL_000015
                                9:30:37 AM    Gibson tomorrow
16.                             4/21/2015     Email RE: Tried You Back    FRANKEL_000016
                                9:27:21 PM
17.                             4/28/2015     Email RE: Frankel           FRANKEL_000017-
                                11:51:07 AM                               FRANKEL_000019
18.                             4/28/2015     Email RE: Frankel           FRANKEL_000020-
                                2:41:42 PM                                FRANKEL_000023
19.                             4/28/2015     Email RE: Frankel           FRANKEL_000024-
                                5:52:36 PM                                FRANKEL_000029
20.                             5/16/2015     Email RE: Status            FRANKEL_000030
                                11:03:30 AM
21.                             5/18/2015     Email RE: nda               FRANKEL_000031
                                4:18:34 PM
22.                             5/26/2015     Clearing Firm Valuations    FRANKEL_000032
                                8:09:11 PM
23.                             5/27/2015     Email RE: Clearing Firm     FRANKEL_000033
                                10:27:52 AM   Valuations
24.                             5/28/2015     Email RE: Clearing Firm     FRANKEL_000034
                                10:55:59 AM   Valuations
25.                             6/1/2015      Email RE: Clearing Firm     FRANKEL_000035-
                                10:52:21 AM   Valuations                  FRANKEL_000036
26.                             6/8/2015      Email RE: BIZ               FRANKEL_000037
                                11:16:33 AM
27.                             6/8/2015      Email RE: BIZ               FRANKEL_000038
                                4:31:26 PM
28.                             6/9/2015      Email and attachments re:   FRANKEL_000039-
                                6:29:26 PM    case                        FRANKEL_000084

                                                     2
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 3 of 29 PageID 3530



#      Identified   Admitted   Date          Description                    Bates / ID        Objections
29.                            6/12/2015     Email RE: Clearing Firm        FRANKEL_000085-
                               10:22:36 AM   Valuations                     FRANKEL_000086
30.                            6/12/2015     Email RE: Frankel              FRANKEL_000087-
                               11:24:08 AM                                  FRANKEL_000093
31.                            6/15/2015     Email RE: Leon Ferguson        FRANKEL_000094
                               9:10:21 PM
32.                            6/15/2015     Email RE: Leon Ferguson        FRANKEL_000095
                               11:51:04 PM
33.                            6/16/2015     Email RE: Leon Ferguson        FRANKEL_000096-
                               9:42:10 PM                                   FRANKEL_000097
34.                            6/17/2015     Email and attachments re:      FRANKEL_000098-
                               1:34:42 PM    form                           FRANKEL_000101
35.                            6/17/2015     Email and attachments RE:      FRANKEL_000102-
                               4:00:34 PM    Leon Ferguson                  FRANKEL_000104
36.                            6/18/2015     Email RE: Leon Ferguson        FRANKEL_000105
                               12:27:43 PM
37.                            6/22/2015     Email and attachments re:      FRANKEL_000106-
                               8:48:48 AM    NDA                            FRANKEL_000108
38.                            6/22/2015     Email RE: NDA                  FRANKEL_000109
                               10:46:34 AM
39.                            6/25/2015     Email RE: NDA                  FRANKEL_000110
                               12:00:03 PM
40.                            6/28/2015     Email re: Hotels               FRANKEL_000111
                               4:07:04 PM
41.                            6/29/2015     Automatic reply: Hotels        FRANKEL_000112
                               8:26:09 AM
42.                            6/29/2015     Automatic reply: Hotels        FRANKEL_000113
                               8:26:09 AM
43.                            7/6/2015      Email RE: Information          FRANKEL_000114
                               10:13:10 AM   Request
44.                            7/6/2015      Email and attachments          FRANKEL_000115-
                               3:25:19 PM    forwarding Requested items     FRANKEL_000377
                                             - attorney client privileged
                                             communication
45.                            7/6/2015      Email and attachments re:      FRANKEL_000378-
                               3:39:32 PM    2014 FINRA TFCE                FRANKEL_000473
                                             Examination
46.                            7/10/2015     Email RE: Contact List         FRANKEL_000474-
                               10:01:04 AM                                  FRANKEL_000478
47.                            7/13/2015     Email RE: Declan O'Beirne      FRANKEL_000479
                               9:26:14 AM    resume 2-26-15.doc
48.                            7/15/2015     Alpine's response to recent    FRANKEL_000480-
                               11:42:23 AM   FINRA Staff CMA Query          FRANKEL_000486
                                             dated 6/25/2015
49.                            7/17/2015     Meeting                        FRANKEL_000487
                               1:57:19 PM
50.                            7/20/2015     Email Re: Talsys -             FRANKEL_000488-
                               11:17:45 AM   PRIVILEGED                     FRANKEL_000605
51.                            7/21/2015     Phone and Email List           FRANKEL_000606-
                               3:11:10 PM                                   FRANKEL_000610
52.                            7/22/2015     Email RE: Meeting Request      FRANKEL_000611
                               11:44:55 AM   (Sorry this is not on
                                             Outlook)


                                                    3
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 4 of 29 PageID 3531



#      Identified   Admitted   Date          Description                    Bates / ID        Objections
53.                            7/22/2015     Email RE: Meeting Request      FRANKEL_000612
                               12:11:45 PM   (Sorry this is not on
                                             Outlook)
54.                            7/23/2015     Email re: New & Assigned       FRANKEL_000613
                               12:08:29 PM   email address
55.                            7/23/2015     Email RE: Meeting Request      FRANKEL_000614
                               12:12:21 PM   (Sorry this is not on
                                             Outlook)
56.                            7/23/2015     Email re: Fee schedule 10      FRANKEL_000615
                               2:21:56 PM    AM MT/ 12 PM ET
57.                            7/23/2015     Email re: Fee schedule 10      FRANKEL_000616
                               4:36:18 PM    AM MT/ 12 PM ET
58.                            7/24/2015     Secure Web Mail: CMA           FRANKEL_000617
                               10:59:41 AM   Response (Encrypt)
59.                            7/24/2015     Email RE: Alpine               FRANKEL_000618-
                               11:03:23 AM                                  FRANKEL_000621
60.                            7/24/2015     ATTORNEY CLIENT                FRANKEL_000622
                               11:38:53 AM   PRIVILEGED AND
                                             CONFIDENTIAL
                                             COMMUNICATIONS
61.                            7/24/2015     Secure Web Mail: Email         FRANKEL_000623
                               11:58:10 AM   RE: Updated Block Fee
                                             Analysis (encrypt)
62.                            7/24/2015     Secure Web Mail: Email         FRANKEL_000624
                               12:23:11 PM   RE: Updated Block Fee
                                             Analysis (encrypt) - revised
63.                            7/24/2015     Secure Web Mail: Email         FRANKEL_000625
                               2:33:17 PM    RE: Updated June Analysis
                                             - supplemental request
                                             (Encrypt)
64.                            7/24/2015     Secure Web Mail: Email         FRANKEL_000626
                               4:33:26 PM    RE: 4/20/2015 to 7/23/2015
                                             Alpine Fee Analysis
                                             (Encrypt)
65.                            7/27/2015     Secure Web Mail: Email         FRANKEL_000627
                               4:45:56 PM    RE: Email RE: 4/20/2015 to
                                             7/23/2015 Alpine Fee
                                             Analysis (Encrypt)
66.                            7/28/2015     Email RE: Alpine Email         FRANKEL_000628
                               11:03:08 AM   Account
67.                            7/28/2015     Secure Web Mail: June          FRANKEL_000629
                               1:51:58 PM    2015 Fee Review and
                                             Projected Fees (Encrypt)
68.                            7/28/2015     Secure Web Mail: Email         FRANKEL_000630
                               5:08:27 PM    RE: June 2015 Fee Review
                                             and Projected Fees
                                             (Encrypt) - Final
69.                            7/28/2015     Email and attachments RE:      FRANKEL_000631-
                               8:38:41 PM    CMA Decision for Alpine        FRANKEL_000652
                                             Securities Corporation
70.                            7/29/2015     remote deposits                FRANKEL_000653
                               1:09:16 PM



                                                    4
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 5 of 29 PageID 3532



#      Identified   Admitted   Date          Description                          Bates / ID        Objections
71.                            7/29/2015     3PM EST CALL WITH                    FRANKEL_000654
                               2:14:12 PM    JOHN VIRCELLA BANK
                                             OF NEW YORK MELLON
                                             DTCC
72.                            7/29/2015     Email and attachments re:            FRANKEL_000655-
                               2:20:13 PM    ATTORNEY CLIENT                      FRANKEL_000658
                                             PRIVILEGED AND
                                             CONFIDENTIAL
                                             COMMUNICATIONS
73.                            7/29/2015     Email RE: ATTORNEY                   FRANKEL_000659
                               3:24:37 PM    CLIENT PRIVILEGED
                                             AND CONFIDENTIAL
                                             COMMUNICATIONS
74.                            7/29/2015     Email and attachments re:            FRANKEL_000660-
                               5:03:22 PM    SCA CERTS                            FRANKEL_000664
75.                            7/29/2015     Email and attachments re:            FRANKEL_000665-
                               5:26:46 PM    SCA CERTS                            FRANKEL_000666
76.                            7/30/2015     Email and attachment re:             FRANKEL_000667-
                               9:44:55 AM    CRD Pre Hire Authorization           FRANKEL_000668
77.                            7/30/2015     Email and attachment RE:             FRANKEL_000669-
                               10:16:03 AM   CRD Pre Hire Authorization           FRANKEL_000671
78.                            7/30/2015     Email and attachments re:            FRANKEL_000672-
                               3:44:00 PM    Certs - SCA                          FRANKEL_000677
79.                            7/31/2015     Email and attachments re:            FRANKEL_000678-
                               3:35:56 PM    insurance and payroll                FRANKEL_000694
80.                            8/3/2015      Email RE DTCC BANKS -                FRANKEL_000695
                               10:54:36 AM   Maybe you can get
                                             somewhere we can not
                                             !!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!!
                                             !!!!!!!!!!!!!!
81.                            8/3/2015      Email re: Sample WSP -               FRANKEL_000696
                               1:58:23 PM    Buy-In Procedures
82.                            8/3/2015      Email RE: Electronic Form            FRANKEL_000697
                               5:18:56 PM    U4 For Your Submission
83.                            8/3/2015      Email re: Misc.                      FRANKEL_000698
                               5:27:00 PM
84.                            8/4/2015      Email RE: Electronic Form            FRANKEL_000699-
                               9:13:39 AM    U4 For Your Submission               FRANKEL_000700
85.                            8/5/2015      Email RE: ATTORNEY                   FRANKEL_000701-
                               10:42:01 AM   CLIENT PRIVILEGED                    FRANKEL_000702
                                             AND CONFIDENTIAL
                                             COMMUNICATIONS
86.                            8/7/2015      Email RE: ATTORNEY                   FRANKEL_000703-
                               1:51:32 PM    CLIENT PRIVILEGED                    FRANKEL_000704
                                             AND CONFIDENTIAL
                                             COMMUNICATIONS
87.                            8/7/2015      Email re: ATTORNEY                   FRANKEL_000705-
                               3:17:52 PM    CLIENT PRIVILEGED                    FRANKEL_000706
                                             AND CONFIDENTIAL
                                             COMMUNICATIONS
88.                            8/7/2015      Email RE: ATTORNEY                   FRANKEL_000707-
                               4:21:52 PM    CLIENT PRIVILEGED                    FRANKEL_000709
                                             AND CONFIDENTIAL
                                             COMMUNICATIONS

                                                      5
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 6 of 29 PageID 3533



#      Identified   Admitted   Date          Description                  Bates / ID        Objections
89.                            8/11/2015     Email re: AML                FRANKEL_000710
                               10:21:11 AM
90.                            8/11/2015     Email RE: AML                FRANKEL_000711-
                               5:09:37 PM                                 FRANKEL_000713
91.                            8/13/2015     Email Re: privileged SEC     FRANKEL_000714
                               3:31:51 PM    Req re JHurry Emails
92.                            8/17/2015     Email RE: privileged SEC     FRANKEL_000715
                               12:44:14 PM   Req re JHurry Emails
93.                            9/7/2015      Email RE: ATTORNEY           FRANKEL_000716-
                               3:23:06 PM    CLIENT PRIVILEGED            FRANKEL_000718
                                             AND CONFIDENTIAL
                                             COMMUNICATIONS
94.                            9/7/2015      Email RE: ATTORNEY           FRANKEL_000719-
                               3:23:06 PM    CLIENT PRIVILEGED            FRANKEL_000721
                                             AND CONFIDENTIAL
                                             COMMUNICATIONS
95.                            10/8/2015     Email and attachment RE:     FRANKEL_000722-
                               10:15:08 AM   WSP Senior Management        FRANKEL_000724
                                             approval
96.                            10/12/2015    Email re: ATTORNEY           FRANKEL_000725-
                               10:54:45 AM   CLIENT PRIVILEGED            FRANKEL_000726
                                             AND CONFIDENTIAL
                                             COMMUNICATIONS
97.                            10/21/2015    Email and attachments RE:    FRANKEL_000727-
                               5:21:26 PM    CMA Outline                  FRANKEL_000749
98.                            11/5/2015     Email and attachment RE:     FRANKEL_000750-
                               10:36:31 AM   FINRA Super Account          FRANKEL_000755
                                             Admin Form - Signature
                                             Needed
99.                            1/6/2016      Email and attachments RE:    FRANKEL_000756-
                               1:08:39 PM    Alpine/Scottsdale            FRANKEL_000767
                                             Subpoenas privileged
100.                           1/25/2016     Email and attachment RE:     FRANKEL_000768-
                               8:32:48 AM    Keith Wellner                FRANKEL_000793
101.                           2/2/2016      Email RE: DTC                FRANKEL_000794
                               11:02:58 PM   membership for a bank
                                             providing cash settlement
                                             services for broker/dealer
102.                           2/3/2016      Email and attachment RE:     FRANKEL_000795-
                               11:56:16 AM   alpine nda                   FRANKEL_000800
103.                           2/3/2016      Email and attachment RE:     FRANKEL_000801-
                               11:58:08 AM   alpine nda                   FRANKEL_000806
104.                           2/11/2016     Email and attachments RE:    FRANKEL_000807-
                               11:26:29 AM   FDIC Letter for DTC          FRANKEL_000809
105.                           2/14/2016     Email RE: Groskreutz         FRANKEL_000810
                               9:37:49 PM    Email/privileged
                                             ATTORNEY CLIENT
                                             PRIVILEGED AND
                                             CONFIDENTIAL
                                             COMMUNICATIONS
106.                           2/21/2016     Email re: Serengeti          FRANKEL_000811
                               9:33:57 PM
107.                           2/22/2016     Email re: Status of          FRANKEL_000812-
                               10:50:59 PM   Leonardville State Bank      FRANKEL_000814

                                                    6
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 7 of 29 PageID 3534



#      Identified   Admitted   Date          Description                 Bates / ID        Objections
108.                           3/4/2016      Email and attachments RE:   FRANKEL_000815-
                               5:09:53 PM    RESERVATION :               FRANKEL_000817
109.                           3/22/2016     Email RE: Conference Call   FRANKEL_000818
                               11:49:09 AM
110.                           3/22/2016     Email RE: Update            FRANKEL_000819
                               11:49:27 AM
111.                           3/22/2016     Email and attachments RE:   FRANKEL_000820-
                               1:19:12 PM    Update                      FRANKEL_000845
112.                           4/6/2016      Email RE: Troy Mckay        FRANKEL_000846
                               12:06:53 PM   949-903-6620 /
                                             Troyaym@gmail.com
113.                           4/8/2016      Email RE: Completion of     FRANKEL_000847
                               3:28:55 PM    Addendum to Membership
                                             Questionnaire
114.                           4/13/2016     Email RE: Leonardville      FRANKEL_000848-
                               5:00:54 PM    State Bank - Membership     FRANKEL_000860
                                             Wizard Prequalification
                                             Request
115.                           4/29/2016     Email and attachments WD    FRANKEL_000861-
                               12:01:39 PM   Summary Judgement           FRANKEL_000892
116.                           5/3/2016      Email RE: DTC - UMB         FRANKEL_000893
                               5:03:14 PM    Meeting
117.                           5/12/2016     Email RE: Status of DTC     FRANKEL_000894
                               9:56:26 AM
118.                           5/31/2016     Email RE: May Rent for      FRANKEL_000895
                               3:07:36 PM    Chris Frankel
119.                           6/13/2016     Email re: Maybe worth a     FRANKEL_000896
                               9:48:28 AM    call to them to join SRO
120.                           7/18/2016     Email RE: WSP's             FRANKEL_000897-
                               3:52:41 PM                                FRANKEL_000898
121.                           7/28/2016     Email re: Class Three for   FRANKEL_000899
                               11:03:06 AM   Gold
122.                           8/4/2016      Email and attachments re:   FRANKEL_000900-
                               1:14:42 PM    RESUME                      FRANKEL_000903
123.                           8/4/2016      Email                       FRANKEL_000904
                               3:24:55 PM
124.                           8/11/2016     Email RE: Background        FRANKEL_000905
                               1:41:08 AM    Check
125.                           8/11/2016     Email RE: Banking           FRANKEL_000906
                               10:15:41 AM   Relationship
126.                           8/11/2016     Email RE: Banking           FRANKEL_000907
                               10:15:41 AM   Relationship
127.                           8/12/2016     Email re: FYI               FRANKEL_000908
                               10:20:39 AM
128.                           8/12/2016     Email and attachments RE:   FRANKEL_000909-
                               4:15:11 PM    REDI Daily Digest -         FRANKEL_000916
                                             8/12/16
129.                           8/15/2016     Email and attachments RE:   HURRY 35
                               10:37:18 AM   Fee Schedules               FRANKEL_000917-
                                                                         FRANKEL_000922
                                                                         HURRY00255-
                                                                         HURRY00260
                                                                         (CONFIDENTIAL)


                                                    7
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 8 of 29 PageID 3535



#      Identified   Admitted   Date          Description                   Bates / ID        Objections
130.                           8/15/2016     Email and attachments RE:     HURRY 27
                               11:34:22 AM   Fee Schedules                 FRANKEL_000923-
                                                                           FRANKEL_000928
                                                                           HURRY00249-
                                                                           HURRY00254
                                                                           (CONFIDENTIAL)
131.                           8/15/2016     Email RE: Cayman              FRANKEL_000929
                               11:32:18 PM   Exchange
132.                           8/17/2016     Email RE: Cayman              FRANKEL_000930-
                               8:17:21 PM    Exchange                      FRANKEL_000931
133.                           8/17/2016     Email RE: Thank you           FRANKEL_000932
                               9:30:44 PM
134.                           8/28/2016     Email RE: Materiality         HURRY 26
                               10:59:35 AM   Consultation Decision -       FRANKEL_000933-
                                             Scottsdale Capital Advisors   FRANKEL_000935
                                             Corp. (118786),               HURRY00241-
                                             20160509036                   HURRY00242
                                                                           (CONFIDENTIAL)
135.                           8/31/2016     Email re: Flooring line       FRANKEL_000936
                               12:14:17 AM
136.                           8/31/2016     Email RE: Flooring line       FRANKEL_000937-
                               11:31:22 AM                                 FRANKEL_000938
137.                           8/31/2016     Email RE: Flooring line       FRANKEL_000939-
                               10:22:18 PM                                 FRANKEL_000940
138.                           9/7/2016      Email RE: Flooring line       FRANKEL_000941-
                               8:35:02 PM                                  FRANKEL_000942
139.                           9/8/2016      Email RE: Bank Bizz           FRANKEL_000943
                               8:46:26 PM
140.                           9/9/2016      Email and attachments RE:     HURRY 25
                               10:24:48 AM   Fee Schedules                 FRANKEL_000944-
                                                                           FRANKEL_000949
                                                                           HURRY00243-
                                                                           HURRY00248
                                                                           (CONFIDENTIAL)
141.                           9/16/2016     Email RE: Bank Bizz           FRANKEL_000950-
                               1:47:21 PM                                  FRANKEL_000951
142.                           9/19/2016     Email RE: Bank Bizz           FRANKEL_000952-
                               2:11:42 PM                                  FRANKEL_000953
143.                           9/22/2016     Email re: Bank                FRANKEL_000954
                               10:20:46 AM
144.                           9/29/2016     Email RE: GoToMeeting         FRANKEL_000955-
                               4:31:26 PM    Invitation - Alpine Website   FRANKEL_000956
145.                           10/6/2016     Email and attachment RE:      HURRY 24
                               12:27:46 PM   FINRA Request for             FRANKEL_000957-
                                             ALPINE SECURITIES             FRANKEL_000973
                                             CORPORATION :                 HURRY00106-
                                             Financial Operations Cycle    HURRY00121
                                             Exam Request                  (CONFIDENTIAL)
146.                           10/10/2016    Email RE: Bank Bizz           FRANKEL_000974
                               8:34:43 PM
147.                           10/13/2016    Email re: Bama bank           FRANKEL_000975
                               7:26:52 PM



                                                     8
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 9 of 29 PageID 3536



#      Identified   Admitted   Date          Description                   Bates / ID         Objections
148.                           10/13/2016    Email and attachment RE:      HURRY 23
                               7:36:22 PM    Testing                       FRANKEL_000976-
                                                                           FRANKEL_001001
                                                                           HURRY00081-
                                                                           HURRY00105
                                                                           (CONFIDENTIAL)
149.                           10/14/2016    Email and attachment RE:      HURRY 22
                               10:51:23 AM   Schedule of Fees Doc          FRANKEL_001002-
                                                                           FRANKEL_001006 /
150.                           10/14/2016    Email RE: Schedule of Fees    HURRY 21
                               12:58:46 PM   Doc                           FRANKEL_001007-
                                                                           FRANKEL_001009/
151.                           10/24/2016    Email RE: Hotel               FRANKEL_001010-
                               11:26:51 AM   Reservation                   FRANKEL_001011
152.                           10/27/2016    Email Re - Beltronics         FRANKEL_001012
                               11:31:34 AM
153.                           10/27/2016    Email re: block chain         FRANKEL_001013
                               2:03:42 PM    exchange
154.                           10/31/2016    Email and attachments re:     FRANKEL_001014-
                               3:29:33 PM    SCA salaries                  FRANKEL_001015
155.                           11/8/2016     Email and attachment re:      HURRY 20
                               3:39:48 PM    DynaQuest Vendor Due          FRANKEL_001016-
                                             Diligence 1016.pdf            FRANKEL_001019
156.                           11/15/2016    Email RE: Medici Ventures     FRANKEL_001020
                               8:32:38 AM    to Make Seed Round
                                             Investment in Blockchain
                                             Middleware Development
                                             Firm SettleMint
157.                           11/16/2016    Email RE: Medici Ventures     FRANKEL_001021-
                               9:54:32 AM    to Make Seed Round            FRANKEL_001022
                                             Investment in Blockchain
                                             Middleware Development
                                             Firm SettleMint
158.                           11/16/2016    Email RE: Medici Ventures     FRANKEL_001023-
                               11:44:09 AM   to Make Seed Round            FRANKEL_001025
                                             Investment in Blockchain
                                             Middleware Development
                                             Firm SettleMint
159.                           12/16/2016    Email re: Need to meet with   FRANKEL_001026
                               9:46:13 AM    this people on SRO /
                                             Exchange
160.                           12/19/2016    Email and attachment RE:      FRANKEL_001027-
                               10:57:46 AM   payroll change form           FRANKEL_001028
161.                           1/3/2017      Email RE: Correspondent       HURRY 19
                               10:30:03 AM   Onboarding Documents          FRANKEL_001029-
                                                                           FRANKEL_001030
                                                                           HURRY00239-
                                                                           HURRY00240
                                                                           (CONFIDENTIAL)
162.                           1/3/2017      Email RE: Enter property      HURRY 18
                               1:16:23 PM    yourself today! 44 West       FRANKEL_001031
                                             Broadway #2002s, Salt
                                             Lake City, UT, 84103


                                                    9
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 10 of 29 PageID 3537



#       Identified   Admitted   Date          Description                    Bates / ID         Objections
163.                            1/3/2017      Email and attachment RE:       FRANKEL_001032-
                                1:29:40 PM    See Below Avail 3/1/2017       FRANKEL_001033
164.                            1/5/2017      Email RE: 44 West              FRANKEL_001034-
                                5:43:42 PM    Broadway #2002s, Salt          FRANKEL_001035
                                              Lake City, UT, 84103
165.                            1/13/2017     Email re: Can you send an      FRANKEL_001036-
                                9:20:11 AM    email per note from            FRANKEL_001279
                                              Betterment ----OPening IRA
                                              JOHN HURY
166.                            2/10/2017     Email RE: Meet Raj             FRANKEL_001038-
                                2:41:21 PM                                   FRANKEL_001039
167.                            2/10/2017     Email RE: Meet Raj             FRANKEL_001040-
                                4:34:19 PM                                   FRANKEL_001042
168.                            2/13/2017     Email and attachment RE:       FRANKEL_001043-
                                1:43:50 PM    Meet Raj                       FRANKEL_001045
169.                            2/16/2017     Email RE: Meet Raj             FRANKEL_001046-
                                11:38:13 PM                                  FRANKEL_001049
170.                            2/28/2017     Email RE: CCDX - T0.com        FRANKEL_001050--
                                12:51:33 PM   Discussion Points              FRANKEL_001051
171.                            4/1/2017      Email and attachments RE:      FRANKEL_001052-
                                12:58:48 PM   Scottsdale Capital Advisors    FRANKEL_001168
                                              Corporation, Hurry,
                                              DiBlasi, and Cruz - Notice
                                              of Decision and Extended
                                              Hearing Panel Decision
                                              ATTORNEY CLIENT
                                              PRIVILEGED AND
                                              CONFIDENTIAL
                                              COMMUNICATIONS
172.                            4/12/2017     Email and attachment RE:       HURRY 17
                                9:55:50 AM    Privileged: Revised            FRANKEL_001169-
                                              Engagement Letter with         FRANKEL_001174
                                              Gasthalter                     HURRY00223-
                                                                             HURRY00228
                                                                             (CONFIDENTIAL)
173.                            4/12/2017     Email re: CME Group is         FRANKEL_001175
                                4:12:40 PM    Launching a Gold-Trading
                                              Platform Inspired by Bitcoin
                                              CME built the platform in
                                              partnership with the U.K.
                                              Royal Mint
174.                            4/12/2017     Email RE: CME Group is         FRANKEL_001176-
                                5:45:25 PM    Launching a Gold-Trading       FRANKEL_001177
                                              Platform Inspired by Bitcoin
                                              CME built the platform in
                                              partnership with the U.K.
                                              Royal Mint
175.                            4/17/2017     Email RE: CME Group is         FRANKEL_001178-
                                10:43:39 AM   Launching a Gold-Trading       FRANKEL_001180
                                              Platform Inspired by Bitcoin
                                              CME built the platform in
                                              partnership with the U.K.
                                              Royal Mint


                                                     10
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 11 of 29 PageID 3538



#       Identified   Admitted   Date          Description                    Bates / ID        Objections
176.                            4/17/2017     Email RE: CME Group is         FRANKEL_001181-
                                10:43:39 AM   Launching a Gold-Trading       FRANKEL_001183
                                              Platform Inspired by Bitcoin
                                              CME built the platform in
                                              partnership with the U.K.
                                              Royal Mint
177.                            5/1/2017      Email forward                  FRANKEL_001184-
                                7:02:02 PM                                   FRANKEL_001185
178.                            5/2/2017      Email and attachment RE:       HURRY 16
                                8:17:18 AM    Scanned image from MX-         FRANKEL_001186-
                                              B402SC                         FRANKEL_001195
                                                                             HURRY00229-
                                                                             HURRY00238
                                                                             (CONFIDENTIAL)
179.                            6/18/2017     Email re: decriminalize-       FRANKEL_001196
                                2:38:21 AM    average-man
180.                            7/5/2017      Email and attachments RE:      FRANKEL_001197-
                                8:51:21 PM    LoopNet Lead for 1 Calle       FRANKEL_001207
                                              Vendig
181.                            7/8/2017      Email RE: No. 273 of           FRANKEL_001208
                                5:57:47 PM    September 25, 2012, as
                                              amended (the IFE Act)
182.                            7/13/2017     Email RE: ATTORNEY             FRANKEL_001209-
                                10:12:53 AM   CLIENT PRIVILEGED              FRANKEL_001211
                                              AND CONFIDENTIAL
                                              COMMUNICATIONS
                                              letter to new chairmen
183.                            7/13/2017     Email and attachments RE:      HURRY 14
                                8:38:39 PM    Continuing Education - Fire    FRANKEL_001212-
                                              Solutions                      FRANKEL_001222
184.                            7/13/2017     Email and attachment RE:       HURRY 15
                                8:39:25 PM    Consulting Agreement -         FRANKEL_001223-
                                              New Associate                  FRANKEL_001230
                                                                             HURRY00215
                                                                             HURRY00222
                                                                             (CONFIDENTIAL)
185.                            7/20/2017     Email re: Foreign DTC          FRANKEL_001231
                                9:14:32 PM    participants
186.                            7/21/2017     Email RE: Foreign DTC          FRANKEL_001232
                                2:02:02 PM    participants
187.                            8/16/2017     Email RE: Bank of Orrick       FRANKEL_001233
                                10:21:45 AM   Exhibits
188.                            8/30/2017     Email re: ICO's                FRANKEL_001234
                                9:06:57 PM
189.                            8/31/2017     Email and attachment RE:       HURRY 13
                                11:01:40 AM   NSC Call Funding Facility -    FRANKEL_001235-
                                              Term Sheet                     FRANKEL_001239
                                                                             HURRY00122-
                                                                             HURRY00126
                                                                             (CONFIDENTIAL)
190.                            9/4/2017      Email re: 10 Most              FRANKEL_001240
                                9:27:02 AM    Ridiculous Cryptocurrencies



                                                     11
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 12 of 29 PageID 3539



#       Identified   Admitted   Date          Description                   Bates / ID        Objections
191.                            9/6/2017      Email RE: GoToMeeting         FRANKEL_001241
                                4:54:19 PM    Invitation - TroyOunce -
                                              Cayman ICO
192.                            9/14/2017     Email re: Get me your         FRANKEL_001242
                                9:45:42 AM    resume for bank.
193.                            9/21/2017     Email RE: Clearing Firm       FRANKEL_001243
                                5:08:10 PM    Valuations
194.                            9/28/2017     Email re: Overstock-Led JV    FRANKEL_001244
                                1:01:13 PM    Plans To Launch Digital
                                              Tokens Exchange
195.                            10/5/2017     Email and attachment re: PR   FRANKEL_001245-
                                12:09:19 PM   Act 273                       FRANKEL_001251
196.                            10/27/2017    Email and attachment re:      FRANKEL_001252-
                                4:46:19 PM    Ticket                        FRANKEL_001253
197.                            11/6/2017     Email and attachment RE:      FRANKEL_001254-
                                2:18:52 PM    Application for Puerto Rico   FRANKEL_001260
198.                            11/7/2017     Email and attachment RE:      FRANKEL_001261-
                                1:19:25 PM    INSURANCE DOCS                FRANKEL_001275
199.                            11/8/2017     Email RE: Alpine              FRANKEL_001276
                                9:13:43 AM    Salary/Bonus Info
                                              Requested at Board Meeting
200.                            11/8/2017     Email RE: Alpine              FRANKEL_001277
                                9:42:33 AM    Salary/Bonus Info
                                              Requested at Board Meeting
201.                            11/8/2017     Email RE: Missouri Bank       FRANKEL_001278
                                12:30:43 PM
202.                            11/8/2017     Email RE: Missouri Bank       FRANKEL_001280
                                8:03:51 PM
203.                            11/30/2017    Email and attachment RE:      FRANKEL_001281-
                                11:38:49 AM   Flexible Spending 2018        FRANKEL_001282
204.                            12/13/2017    Email RE: health Insurance    FRANKEL_001283-
                                9:09:05 AM                                  FRANKEL_001323
205.                            4/16/2018     Email and attachments RE:     FRANKEL_001324-
                                10:25:52 AM   Magna Inquest Hearing -       FRANKEL_001409
                                              Subject to Privilege
206.                            4/17/2018     Email and attachment RE:      FRANKEL_001410-
                                5:21:57 PM    Magna Equities II LLC v.      FRANKEL_001421
                                              Writ Media, Index No.
                                              0653808/2016 - SUBJECT
                                              TO PRIVILEGE
207.                            7/31/2018     Email RE: David Jarvis -      FRANKEL_001422-
                                10:57:43 AM   Other House Keeping           FRANKEL_001423

                                                                            (HURRY00127-
                                                                            HURRY00132
                                                                            CONFIDENTIAL)
208.                            7/31/2018     Email RE: Initiatives         HURRY 12
                                10:26:49 PM                                 FRANKEL_001424-
                                                                            FRANKEL_001429
209.                            8/8/2018      Email RE: Consulting          FRANKEL_001430
                                12:26:36 PM   Contract
210.                            8/8/2018      Email and attachment re:      FRANKEL_001431-
                                12:40:03 PM   Consulting Contract           FRANKEL_001436


                                                     12
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 13 of 29 PageID 3540



#       Identified   Admitted   Date          Description                     Bates / ID        Objections
211.                            8/8/2018      Email and attachment RE:        HURRY 10
                                1:34:03 PM    CONFIDENTIAL:                   FRANKEL_001437-
                                              Employment Agreement            FRANKEL_001449
                                                                              HURRY00202-
                                                                              HURRY00214
                                                                              (CONFIDENTIAL)
212.                            8/8/2018      Email and attachment re:        FRANKEL_001450-
                                2:11:41 PM    executed agreement              FRANKEL_001455
213.                            8/8/2018      Email and attachment re:        HURRY 11
                                4:08:51 PM    EIN                             FRANKEL_001456-
                                                                              FRANKEL_001458
214.                            8/16/2018     Email re: Chris Frankel -       FRANKEL_002305
                                1:07:25 PM    Email
215.                            8/16/2018     Email RE: Chris Frankel -       FRANKEL_002247
                                3:38:42 PM    Email
216.                            9/7/2018      Email re: cable tv is in your   FRANKEL_001459
                                4:34:40 PM    name
217.                            9/12/2018     Email and attachment RE:        FRANKEL_001460-
                                5:50:28 PM    FIS Contract                    FRANKEL_001496
218.                            9/18/2018     Email and attachment RE:        HURRY 9
                                10:32:41 AM   Loan Term Sheet                 FRANKEL_001497-
                                                                              FRANKEL_001501
                                                                              HURRY00076-
                                                                              HURRY00080
                                                                              (CONFIDENTIAL)
219.                            9/28/2018     Email re: ServisFirst Bank      FRANKEL_002432
                                8:09:36 AM    Holiday Notice- Columbus
                                              Day
220.                            10/7/2018     Email and attachments RE:       HURRY 8
                                12:17:21 PM   Consulting Opportunity -        FRANKEL_001502-
                                              Qualified Plan Spon             FRANKEL_001510
221.                            10/7/2018     Email and attachment RE:        HURRY 7
                                12:18:28 PM   Nonbank Trustee                 FRANKEL_001511-
                                              Application                     FRANKEL_001580
                                                                              HURRY00006-
                                                                              HURRY00075
                                                                              (CONFIDENTIAL)
222.                            10/7/2018     Email and attachment RE:        HURRY 6
                                12:18:40 PM   Nonbank Trustee                 FRANKEL_001581-
                                              Application - email #2          FRANKEL_002242
                                                                              HURRY00133-
                                                                              HURRY00201
                                                                              (CONFIDENTIAL)
223.                            10/10/2018    Email and attachment re:        FRANKEL_002306-
                                3:05:45 PM    SEC letter                      FRANKEL_002309
224.                            10/24/2018    Email and attachment re:        FRANKEL_002248-
                                3:23:21 PM    Non-Disclosure Agreement        FRANKEL_002251
225.                            10/26/2018    Email RE: Thank You             FRANKEL_002252
                                3:32:53 PM
226.                            10/30/2018    Fwd: Investigative Due          FRANKEL_002243-
                                7:49:39 AM    Diligence - Deep Dives -        FRANKEL_002246
                                              Vcheck Level II Report



                                                     13
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 14 of 29 PageID 3541



#       Identified   Admitted   Date          Description                Bates / ID        Objections
227.                            10/30/2018    Email re: SERVISFIRST      FRANKEL_002253-
                                1:10:43 PM    BANK - SAVE THE            FRANKEL_002255
                                              DATE - HOLIDAY OPEN
                                              HOUSE INVITATION
228.                            10/30/2018    Email re: SERVISFIRST      FRANKEL_002433-
                                1:10:43 PM    BANK - SAVE THE            FRANKEL_002435
                                              DATE - HOLIDAY OPEN
                                              HOUSE INVITATION
229.                            11/6/2018     Email re: Meeting          FRANKEL_002310
                                3:16:10 PM    Tomorrow Afternoon
230.                            11/6/2018     Email RE: Meeting          FRANKEL_002256
                                3:29:10 PM    Tomorrow Afternoon
231.                            11/6/2018     Email RE: Meeting          FRANKEL_002311-
                                3:56:09 PM    Tomorrow Afternoon         FRANKEL_002312
232.                            11/6/2018     Email RE: Meeting          FRANKEL_002257-
                                4:00:43 PM    Tomorrow Afternoon         FRANKEL_002258
233.                            11/8/2018     Email and attachment re:   FRANKEL_002313
                                4:50:04 PM    LOI
234.                            11/9/2018     Email RE: LOI              FRANKEL_002259
                                1:13:40 PM
235.                            11/9/2018     Email RE: LOI              FRANKEL_002436
                                1:13:40 PM
236.                            11/10/2018    Email re: Christopher,     FRANKEL_002260
                                11:45:47 AM   please add me to your
                                              LinkedIn network
237.                            11/13/2018    Email re: Couple of        FRANKEL_002318
                                10:03:54 AM   Questions
238.                            11/13/2018    Email RE: Couple of        FRANKEL_002261
                                1:11:21 PM    Questions
239.                            11/13/2018    Email RE: Couple of        FRANKEL_002319-
                                1:18:46 PM    Questions                  FRANKEL_002320
240.                            11/13/2018    Email RE: Couple of        FRANKEL_002321-
                                1:20:09 PM    Questions                  FRANKEL_002322
241.                            11/13/2018    Email RE: Couple of        FRANKEL_002263-
                                1:27:51 PM    Questions                  FRANKEL_002264
242.                            11/13/2018    Email RE: Dial In Number   FRANKEL_002323-
                                1:47:49 PM                               FRANKEL_002325
243.                            11/13/2018    Email and attachment RE:   FRANKEL_002326-
                                4:34:17 PM    Trade Blotter              FRANKEL_002342
244.                            11/14/2018    Email and attachment re:   FRANKEL_002343-
                                2:27:59 PM    LOI Version 2              FRANKEL_002347
245.                            11/19/2018    Email RE: SERVISFIRST      FRANKEL_002265-
                                4:15:33 PM    BANK - SAVE THE            FRANKEL_002267
                                              DATE REMINDER-
                                              HOLIDAY OPEN HOUSE
                                              INVITATION
246.                            11/19/2018    Email RE: SERVISFIRST      FRANKEL_002302-
                                4:15:33 PM    BANK - SAVE THE            FRANKEL_002304
                                              DATE REMINDER-
                                              HOLIDAY OPEN HOUSE
                                              INVITATION
247.                            11/19/2018    Email RE: SERVISFIRST      FRANKEL_002437-
                                4:15:33 PM    BANK - SAVE THE            FRANKEL_002439
                                              DATE REMINDER-

                                                    14
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 15 of 29 PageID 3542



#       Identified   Admitted   Date          Description                  Bates / ID        Objections
                                              HOLIDAY OPEN HOUSE
                                              INVITATION
248.                            11/21/2018    Email RE: LOI Version 2      FRANKEL_002268
                                1:15:45 PM
249.                            11/21/2018    Email RE: LOI Version 2      FRANKEL_002348-
                                1:47:48 PM                                 FRANKEL_002349
250.                            11/21/2018    Email RE: LOI Version 2      FRANKEL_002269-
                                1:52:44 PM                                 FRANKEL_002270
251.                            11/21/2018    Email RE: LOI Version 2      FRANKEL_002350-
                                2:15:37 PM                                 FRANKEL_002352
252.                            11/25/2018    Email RE: LOI Version 2      FRANKEL_002271-
                                4:10:22 PM                                 FRANKEL_002273
253.                            11/25/2018    Email RE: LOI Version 2      FRANKEL_002353-
                                5:47:31 PM                                 FRANKEL_002355
254.                            11/26/2018    Email RE: LOI Version 2      FRANKEL_002274-
                                10:07:09 AM                                FRANKEL_002277
255.                            11/26/2018    Email RE: LOI Version 2      FRANKEL_002356-
                                11:26:45 AM                                FRANKEL_002359
256.                            11/26/2018    Email RE: LOI Version 2      FRANKEL_002278-
                                11:43:22 AM                                FRANKEL_002281
257.                            11/26/2018    Email RE: LOI Version 2      FRANKEL_002282-
                                6:12:24 PM                                 FRANKEL_002286
258.                            11/26/2018    Email RE: LOI Version 2      FRANKEL_002360-
                                7:13:25 PM                                 FRANKEL_002364
259.                            11/28/2018    Email RE: LOI                FRANKEL_002365
                                2:19:04 PM
260.                            11/29/2018    Email RE: LOI                FRANKEL_002287
                                4:51:52 PM
261.                            11/29/2018    Email and attachment RE:     FRANKEL_002366-
                                5:59:33 PM    LOI                          FRANKEL_002371
262.                            12/3/2018     Email RE: LOI                FRANKEL_002372-
                                11:49:01 AM                                FRANKEL_002373
263.                            12/3/2018     Email and attachments RE:    FRANKEL_002374-
                                2:17:35 PM    LOI                          FRANKEL_002405
264.                            12/3/2018     Email RE: LOI                FRANKEL_002406-
                                3:14:38 PM                                 FRANKEL_002408
265.                            12/3/2018     Email RE: LOI                FRANKEL_002409-
                                6:03:05 PM                                 FRANKEL_002412
266.                            12/4/2018     Email RE: LOI                FRANKEL_002413-
                                12:31:32 PM                                FRANKEL_002416
267.                            12/10/2018    Email re: Conference call    FRANKEL_002288
                                2:04:34 PM
268.                            12/21/2018    Email RE: LOI                FRANKEL_002289-
                                1:50:01 PM                                 FRANKEL_002292
269.                            12/21/2018    Email RE: LOI                FRANKEL_002417-
                                3:09:13 PM                                 FRANKEL_002420
270.                            1/14/2019     Email re: ServisFirst Bank   FRANKEL_002293
                                8:47:54 AM    Holiday Notice - Martin
                                              Luther King Jr
271.                            1/14/2019     Email re: ServisFirst Bank   FRANKEL_002440
                                8:47:54 AM    Holiday Notice - Martin
                                              Luther King Jr


                                                     15
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 16 of 29 PageID 3543



#       Identified   Admitted   Date          Description                     Bates / ID        Objections
272.                            1/18/2019     Email and attachment re:        FRANKEL_002294-
                                4:34:56 PM    Ziv Investment Company          FRANKEL_002299
273.                            1/18/2019     Email RE: Ziv Investment        FRANKEL_002421
                                4:54:03 PM    Company
274.                            1/22/2019     Email RE: Ziv Investment        FRANKEL_002300-
                                5:00:12 PM    Company                         FRANKEL_002301
275.                            1/22/2019     Email RE: Ziv Investment        FRANKEL_002422-
                                5:01:37 PM    Company                         FRANKEL_002423
276.                            1/23/2019     Email and attachment re:        FRANKEL_002424-
                                8:54:12 AM    LOI                             FRANKEL_002429
277.                            1/24/2019     Email RE: Ziv Investment        FRANKEL_002430-
                                9:06:08 PM    Company                         FRANKEL_002431
278.                            1/27/2019     Email RE: LOI                   FRANKEL_002463-
                                6:15:00 PM    ATTACHED                        FRANKEL_002464
279.                            1/28/2019     Email RE: LOI                   FRANKEL_002460-
                                5:47:00 PM    ATTACHED                        FRANKEL_002462
280.                            1/30/2019     Email RE: Chris Frankel         FRANKEL_002454
                                1:11:00 PM
281.                            1/30/2019     Email RE: Chris Frankel         FRANKEL_002455-
                                1:11:00 PM                                    FRANKEL_002459
282.                            2/14/2019     Email re: Vince and Matt        FRANKEL_002466
                                2:06:00 PM
283.                            2/19/2019     Email re: Recently filed case   FRANKEL_002465
                                8:17:00 AM    involving 3(a)10
284.                            2/19/2019     Email RE: Recently filed        FRANKEL_002443
                                11:24:00 AM   case involving 3(a)10
285.                            2/27/2019     Email re: DLOC DWAC             FRANKEL_002467
                                3:15:00 PM    Power - 20100557
286.                            2/28/2019     Email re: DLOC DWAC             FRANKEL_002469
                                1:55:00 PM    Power - 20100557
287.                            4/4/2019      Email RE: call                  FRANKEL_002453
                                8:07:00 AM
288.                            4/23/2019     Email RE: AFTHC Org             FRANKEL_002441
                                8:43:00 AM    Chart
289.                            4/23/2019     Email RE: AFTHC Org             FRANKEL_002442
                                8:43:00 AM    Chart
290.                            5/3/2019      Email                           FRANKEL_002448
                                12:46:00 PM
291.                            5/17/2019     Emaili re: New Acct             FRANKEL_002447
                                2:49:00 PM
292.                                          Email re: Koonce Securities     FRANKEL_002445-
                                5/24/2019     Inc., Membership Interview,     FRANKEL_002446
                                9:44:00 AM    Matter No. 20190612061:
293.                            6/13/2019     Email RE: Subsequent            FRANKEL_002582-
                                9:42:00 AM    Deposit - MMEX, A1C2            FRANKEL_002583
294.                            6/13/2019     Email RE: Initial Deposit -     FRANKEL_002519-
                                9:44:00 AM    MMEX, A1C3                      FRANKEL_002520
295.                            6/13/2019     Email RE: Subsequent            FRANKEL_002580-
                                9:54:00 AM    Deposit - MMEX, A1C2            FRANKEL_002581
296.                            6/13/2019     Email RE: Initial Deposit -     FRANKEL_002517-
                                12:03:00 PM   MMEX, A1C3                      FRANKEL_002518
297.                            6/13/2019     Email RE: Initial Deposit -     FRANKEL_002514-
                                12:45:00 PM   MMEX, A1C3                      FRANKEL_002516


                                                     16
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 17 of 29 PageID 3544



#       Identified   Admitted   Date          Description                   Bates / ID        Objections
298.                            6/13/2019     Email RE: Initial Deposit -   FRANKEL_002521-
                                12:46:00 PM   MMEX, A1C3                    FRANKEL_002524
299.                            6/18/2019     Email RE: Subsequent          FRANKEL_002573-
                                1:39:00 PM    Deposit - MMEX, A1C2          FRANKEL_002574
300.                            6/18/2019     Email RE: Subsequent          FRANKEL_002570-
                                1:44:00 PM    Deposit - MMEX, A1C2          FRANKEL_002572
301.                            6/18/2019     Email RE: Subsequent          FRANKEL_002566-
                                1:49:00 PM    Deposit - MMEX, A1C2          FRANKEL_002569
302.                            6/18/2019     Email RE: Subsequent          FRANKEL_002605-
                                2:02:00 PM    Deposit - MMEX, A1C2          FRANKEL_002607
303.                            6/18/2019     Email RE: Subsequent          FRANKEL_002608-
                                2:02:00 PM    Deposit - MMEX, A1C2          FRANKEL_002611
304.                            6/18/2019     Email RE: Subsequent          FRANKEL_002600-
                                2:22:00 PM    Deposit - MMEX, A1C2          FRANKEL_002604
305.                            6/20/2019     Email RE: Brokers Rep         FRANKEL_002488
                                12:45:00 PM   Letter - MMEX
306.                            6/20/2019     Email RE: Brokers Rep         FRANKEL_002486-
                                12:48:00 PM   Letter - MMEX                 FRANKEL_002487
307.                            6/20/2019     Email re: Initial Deposit -   FRANKEL_002476
                                12:56:00 PM   DGTW, T1C5
308.                            6/20/2019     Email RE: Initial Deposit -   FRANKEL_002510-
                                12:57:00 PM   DGTW, T1C5                    FRANKEL_002511
309.                            6/20/2019     Email RE: Brokers Rep         FRANKEL_002483-
                                1:03:00 PM    Letter - MMEX                 FRANKEL_002485
310.                            6/20/2019     Email RE: Brokers Rep         FRANKEL_002480-
                                1:10:00 PM    Letter - MMEX                 FRANKEL_002482
311.                            6/20/2019     Email RE: Brokers Rep         FRANKEL_002489-
                                1:19:00 PM    Letter - MMEX                 FRANKEL_002492
312.                            6/20/2019     Email re: Subsequent          FRANKEL_002676-
                                1:46:00 PM    Deposit - MMEX, A1C4          FRANKEL_002677
313.                            6/20/2019     Email RE: Subsequent          FRANKEL_002628-
                                2:10:00 PM    Deposit - MMEX, A1C4          FRANKEL_002629
314.                            6/20/2019     Email RE: Subsequent          FRANKEL_002625-
                                2:15:00 PM    Deposit - MMEX, A1C4          FRANKEL_002627
315.                            6/20/2019     Email RE: Subsequent          FRANKEL_002623-
                                4:54:00 PM    Deposit - MMEX, A1C4          FRANKEL_002624
316.                            6/20/2019     Email RE: Subsequent          FRANKEL_002621-
                                5:05:00 PM    Deposit - MMEX, A1C4          FRANKEL_002622
317.                            6/21/2019     Email RE: Initial Deposit -   FRANKEL_002512-
                                12:45:00 PM   DGTW, T1C5                    FRANKEL_002513
318.                            6/24/2019     Email re: ALPP DWAC           FRANKEL_002664-
                                11:59:00 AM   Power                         FRANKEL_002665
319.                            6/24/2019     Email RE: Subsequent          FRANKEL_002618-
                                12:04:00 PM   Deposit - MMEX, A1C4          FRANKEL_002620
320.                            6/24/2019     Email RE: Subsequent          FRANKEL_002630-
                                12:08:00 PM   Deposit - MMEX, A1C4          FRANKEL_002632
321.                            6/25/2019     Email RE: Deposit Portal      FRANKEL_002660-
                                9:18:00 AM                                  FRANKEL_002663
322.                            6/25/2019     Email RE: Deposit Portal      FRANKEL_002656-
                                10:02:00 AM                                 FRANKEL_002659
323.                            6/25/2019     Email RE: Subsequent          FRANKEL_002597-
                                10:26:00 AM   Deposit - MMEX, A1C2          FRANKEL_002599
324.                            6/25/2019     Email RE: Deposit Portal      FRANKEL_002651-


                                                     17
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 18 of 29 PageID 3545



#       Identified   Admitted   Date          Description             Bates / ID        Objections
                                11:49:00 AM                           FRANKEL_002655
325.                            6/25/2019     Email re: Subsequent    FRANKEL_002675
                                12:19:00 PM   Deposit - DGTW, T1C6
326.                            6/26/2019     Email re: DLOC DWAC     FRANKEL_002468
                                5:21:00 PM    Power - 20100557
327.                            6/26/2019     Email RE: DLOC DWAC     FRANKEL_002495-
                                5:21:00 PM    Power - 20100557        FRANKEL_002496
328.                            6/26/2019     Email RE: DLOC DWAC     FRANKEL_002499-
                                5:21:00 PM    Power - 20100557        FRANKEL_002500
329.                            6/26/2019     Email re: DLOC DWAC     FRANKEL_002668-
                                5:23:00 PM    Power - 20100557        FRANKEL_002669
330.                            6/26/2019     Email RE: Re[2]: DLOC   FRANKEL_002542-
                                8:45:00 PM    DWAC Power - 20100557   FRANKEL_002543
331.                            6/26/2019     Email RE: Re[2]: DLOC   FRANKEL_002544-
                                8:45:00 PM    DWAC Power - 20100557   FRANKEL_002545
332.                            6/27/2019     Email re: PCTL DWAC     FRANKEL_002477
                                12:33:00 PM   Power
333.                            6/27/2019     Email RE: PCTL DWAC     FRANKEL_002527-
                                12:57:00 PM   Power                   FRANKEL_002528
334.                            6/27/2019     Email RE: PCTL DWAC     FRANKEL_002529-
                                12:57:00 PM   Power                   FRANKEL_002530
335.                            6/27/2019     Email RE: PCTL DWAC     FRANKEL_002525-
                                1:01:00 PM    Power                   FRANKEL_002526
336.                            6/27/2019     Email RE: DLOC DWAC     FRANKEL_002497-
                                4:01:00 PM    Power - 20100557        FRANKEL_002498
337.                            6/27/2019     Email RE: DLOC DWAC     FRANKEL_002503-
                                4:01:00 PM    Power - 20100557        FRANKEL_002504
338.                            6/27/2019     Email re: DLOC DWAC     FRANKEL_002666-
                                4:02:00 PM    Power - 20100557        FRANKEL_002667
339.                            6/28/2019     Email RE: Subsequent    FRANKEL_002593-
                                9:18:00 AM    Deposit - MMEX, A1C2    FRANKEL_002596
340.                            6/28/2019     Email RE: Subsequent    FRANKEL_002589-
                                9:21:00 AM    Deposit - MMEX, A1C2    FRANKEL_002592
341.                            6/28/2019     Email RE: Subsequent    FRANKEL_002584-
                                10:01:00 AM   Deposit - MMEX, A1C2    FRANKEL_002588
342.                            6/28/2019     Email RE: DLOC DWAC     FRANKEL_002501-
                                1:57:00 PM    Power - 20100557        FRANKEL_002502
343.                            6/28/2019     Email re: DLOC DWAC     FRANKEL_002670-
                                1:58:00 PM    Power - 20100557        FRANKEL_002671
344.                            6/28/2019     Email RE: Re[2]: DLOC   FRANKEL_002546-
                                2:07:00 PM    DWAC Power - 20100557   FRANKEL_002547
345.                            6/28/2019     Email re: DLOC DWAC     FRANKEL_002672-
                                2:07:00 PM    Power - 20100557        FRANKEL_002674
346.                            6/28/2019     Email RE: Subsequent    FRANKEL_002633-
                                3:18:00 PM    Deposit - MMEX, A1C5    FRANKEL_002636
347.                            7/1/2019      Email RE: Subsequent    FRANKEL_002575-
                                1:11:00 AM    Deposit - MMEX, A1C2    FRANKEL_002579
348.                            7/1/2019      Email RE: Subsequent    FRANKEL_002560-
                                8:40:00 AM    Deposit - MMEX, A1C2    FRANKEL_002565
349.                            7/1/2019      Email RE: PCTL DWAC     FRANKEL_002535-
                                10:29:00 AM   Power                   FRANKEL_002536
350.                            7/1/2019      Email RE: PCTL DWAC     FRANKEL_002533-
                                11:20:00 AM   Power                   FRANKEL_002534

                                                    18
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 19 of 29 PageID 3546



#       Identified   Admitted   Date          Description                   Bates / ID        Objections
351.                            7/1/2019      Email RE: DLOC DWAC           FRANKEL_002505-
                                11:39:00 AM   Power - 20100557              FRANKEL_002506
352.                            7/1/2019      Email RE: Subsequent          FRANKEL_002612-
                                2:53:00 PM    Deposit - MMEX, A1C2          FRANKEL_002617
353.                            7/2/2019      Email RE: Subsequent          FRANKEL_002637-
                                8:37:00 AM    Deposit - MMEX, A1C5          FRANKEL_002640
354.                            7/2/2019      Email RE: CETX BRL            FRANKEL_002493-
                                12:33:00 PM                                 FRANKEL_002494
355.                            7/5/2019      Email RE: PCTL DWAC           FRANKEL_002531-
                                10:30:00 AM   Power                         FRANKEL_002532
356.                            7/8/2019      Email RE: PCTL DWAC           FRANKEL_002537-
                                12:01:00 PM   Power                         FRANKEL_002538
357.                            7/10/2019     Email RE: XSPT DWAC           FRANKEL_002647-
                                9:54:00 AM    Power                         FRANKEL_002648
358.                            7/10/2019     Email RE: Re[2]: XSPT         FRANKEL_002551-
                                11:06:00 AM   DWAC Power                    FRANKEL_002553
359.                            7/10/2019     Email RE: ALPP DWAC           FRANKEL_002478-
                                4:22:00 PM    Power                         FRANKEL_002479
360.                            7/11/2019     Email RE: TNTY DRS            FRANKEL_002641-
                                1:45:00 PM    Power                         FRANKEL_002642
361.                            7/11/2019     Email RE: Re[2]: TNTY         FRANKEL_002548-
                                1:59:00 PM    DRS Power                     FRANKEL_002550
362.                            7/11/2019     Email RE: Re[4]: TNTY         FRANKEL_002557-
                                2:26:00 PM    DRS Power                     FRANKEL_002559
363.                            7/11/2019     Email RE: Email RE: Re[2]:    FRANKEL_002539-
                                2:55:00 PM    Power Up Lending Group        FRANKEL_002541
                                              Ltd. with True Nature
                                              Holding, Inc (Note 5)
                                              Notice of Conversion dated
                                              7/11/19
364.                            7/17/2019     Email RE: XSPT DWAC           FRANKEL_002645-
                                12:44:00 PM   Power                         FRANKEL_002646
365.                            7/18/2019     Email RE: XSPT DWAC           FRANKEL_002643-
                                5:16:00 PM    Power                         FRANKEL_002644
366.                            7/19/2019     Email RE: Re[2]: XSPT         FRANKEL_002554-
                                9:01:00 AM    DWAC Power                    FRANKEL_002556
367.                            7/23/2019     Email RE: XSPT DWAC           FRANKEL_002649-
                                12:05:00 PM   Power                         FRANKEL_002650
368.                            7/25/2019     Email RE: DTGI BRL -          FRANKEL_002507-
                                12:35:00 PM   Auctus                        FRANKEL_002509
369.                            7/26/2019     Email RE: DTGI                FRANKEL_002470-
                                3:02:00 PM    commitment shares             FRANKEL_002475
370.                            7/30/2019     Fmail re: ALPINE              FRANKEL_002444
                                3:16:00 PM
371.                            7/30/2019     Email RE: ALPINE              FRANKEL_002451-
                                3:29:00 PM                                  FRANKEL_002452
372.                            7/30/2019     Email RE: ALPINE              FRANKEL_002449-
                                5:36:00 PM                                  FRANKEL_002450
373.                            07/03/19      Notice of Taking Deposition   HURRY 1
374.                            05/10/19      Second Amended Complaint      HURRY 2
375.                            06/22/15      Non-Disclosure Agreement      HURRY 3
376.                            07/01/15      Employee Nondisclosure        HURRY 4


                                                     19
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 20 of 29 PageID 3547



#       Identified   Admitted   Date         Description                       Bates / ID   Objections
                                             Agreement
377.                            06/25/19     Email/Expert Disclosure           HURRY 28
378.                            07/25/19     FINRA Complaint                   HURRY 36     Irrelevant -
                                                                                            Fed.R.Evid. 402
                                                                                            Any value
                                                                                            outweighed -
                                                                                            Fed.R.Evid. 403
379.                            06/26/13     COR Clearing Microcap and         Doc 16-3     Irrelevant -
                                             Unregistered Securities                        Fed.R.Evid. 402
                                             Correspondent Guidebook                        Any value
                                                                                            outweighed -
                                                                                            Fed.R.Evid. 403
380.                            01/07/19     Hurry’s declaration in            Doc 24-1
                                             opposition to bond with
                                             Non-Disclosure Agreement
                                             attached
381.                            02/01/2019   Plaintiffs’ Initial Disclosures
382.                            02/13/2019   Plaintiffs’ Answers to
                                             Interrogatories
383.                            02/13/2019   Plaintiffs’ Responses to
                                             Frankel’s Request for
                                             Production
384.                            06/07/2019   Plaintiffs’ Supplemental
                                             Answers to Interrogatories
385.                            06/07/2019   Plaintiffs’ Supplemental
                                             Responses to Frankel’s
                                             Request for Production
386.                            06/25/19     Plaintiffs’ Expert Disclosure     Doc 117-1
387.                            08/05/2019   Plaintiffs’ Second
                                             Supplemental Responses to
                                             Frankel’s Request for
                                             Production
388.                            11/09/18     Susman’s email / letter
                                             demand with Non-
                                             Disclosure Agreement
                                             enclosed
389.                            11/12/18     Frankel’s email response to                    Not produced in
                                             demand                                         discovery or
                                                                                            previously filed
                                                                                            Hearsay -
                                                                                            Fed.R.Evid. 802
390.                            11/21/2018   Plaintiffs’ Initial Complaint     Doc 1
391.                            02/11/2019   Plaintiffs’ Motion for Leave      Doc 34
                                             to File Amended Complaint
                                             with Susman Declaration
                                             and Proposed First
                                             Amended Complaint
392.                            02/26/2019   Plaintiffs’ First Amended         Doc 37
                                             Complaint
393.                            05/10/2019   Plaintiffs’ Second Amended        Doc 61
                                             Complaint
394.                            06/03/2019   Alpine’s amended U-5                           Any value

                                                    20
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 21 of 29 PageID 3548



#       Identified   Admitted   Date         Description                  Bates / ID   Objections
                                             charge against Frankel                    outweighed -
                                                                                       Fed.R.Evid. 403
                                                                                       Not produced in
                                                                                       discovery or
                                                                                       previously filed
                                                                                       Not produced in
                                                                                       discovery or
                                                                                       previously filed
395.                            07/20/2018                                Doc 15-2     Irrelevant -
                                             FINRA’s National                          Fed.R.Evid. 402
                                             Adjudicatory Council’s                    Any value
                                             decision disciplining                     outweighed -
                                             Scottsdale, Cruz, and                     Fed.R.Evid. 403
                                             DiBlasi, and barring Hurry                Hearsay -
                                                                                       Fed.R.Evid. 802
396.                            08/06/18     SEC’s stay pending                        Irrelevant -
                                             appellate review of                       Fed.R.Evid. 402
                                             FINRA’s bar against Hurry                 Any value
                                                                                       outweighed -
                                                                                       Fed.R.Evid. 403
                                                                                       Not produced in
                                                                                       discovery or
                                                                                       previously filed
                                                                                       Hearsay -
                                                                                       Fed.R.Evid. 802
397.                            09/08/2017   USDC’s Memorandum            Doc 15-3     Irrelevant -
                                             Order dismissing                          Fed.R.Evid. 402
                                             Scottsdale’s and Hurry’s                  Any value
                                             defamation lawsuit against                outweighed -
                                             The Deal and William                      Fed.R.Evid. 403
                                             Meagher for lack of                       Hearsay -
                                             personal jurisdiction                     Fed.R.Evid. 802
398.                            03/29/2018                                Doc 15-4     Irrelevant -
                                                                                       Fed.R.Evid. 402
                                             USDC’s Order granting
                                                                                       Any value
                                             summary judgment against
                                                                                       outweighed -
                                             Hurry’s defamation lawsuit
                                                                                       Fed.R.Evid. 403
                                             against FINRA
                                                                                       Hearsay -
                                                                                       Fed.R.Evid. 802
399.                            08/15/2019                                N/A          Irrelevant -
                                                                                       Fed.R.Evid. 402
                                                                                       Any value
                                             FINRA’s suspension of                     outweighed -
                                             Alpine and Scottsdale for                 Fed.R.Evid. 403
                                             failing to file continuing                Not produced in
                                             membership applications                   discovery or
                                                                                       previously filed
                                                                                       Hearsay -
                                                                                       Fed.R.Evid. 802
400.                            08/21/2019                                N/A          Irrelevant -
                                             FINRA’s first amended                     Fed.R.Evid. 402
                                             disciplinary complaint                    Any value
                                             against Alpine                            outweighed -
                                                                                       Fed.R.Evid. 403

                                                    21
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 22 of 29 PageID 3549



#       Identified   Admitted   Date         Description                   Bates / ID   Objections
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
                                                                                        Hearsay -
                                                                                        Fed.R.Evid. 802
401.                            08/02/2019                                 N/A          Irrelevant -
                                                                                        Fed.R.Evid. 402
                                                                                        Any value
                                             Alpine’s renewed request                   outweighed -
                                             for SEC action on Alpine’s                 Fed.R.Evid. 403
                                             request for relief from                    Not produced in
                                             NSCC’s charges                             discovery or
                                                                                        previously filed
                                                                                        Hearsay -
                                                                                        Fed.R.Evid. 802
402.                            12/11/2018                                 N/A          Irrelevant -
                                                                                        Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                             Judge Cote’s order granting
                                                                                        Fed.R.Evid. 403
                                             SEC’s motion for summary
                                                                                        Not produced in
                                             judgment against Alpine
                                                                                        discovery or
                                                                                        previously filed
                                                                                        Hearsay -
                                                                                        Fed.R.Evid. 802
403.                            06/10/2019                                 N/A          Irrelevant -
                                                                                        Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                             Alpine’s memorandum in
                                                                                        Fed.R.Evid. 403
                                             opposition to SEC’s motion
                                                                                        Not produced in
                                             for remedies
                                                                                        discovery or
                                                                                        previously filed
                                                                                        Hearsay -
                                                                                        Fed.R.Evid. 802
404.                            09/12/2019                                 N/A          Irrelevant -
                                                                                        Fed.R.Evid. 402
                                                                                        Any value
                                             Judge Cote’s order                         outweighed -
                                             awarding $12,000,000 civil                 Fed.R.Evid. 403
                                             penalty and injunction                     Not produced in
                                             against Alpine                             discovery or
                                                                                        previously filed
                                                                                        Hearsay -
                                                                                        Fed.R.Evid. 802
405.                            10/09/2019                                 N/A          Irrelevant -
                                                                                        Fed.R.Evid. 402
                                                                                        Any value
                                             SEC’s $12,000,000                          outweighed -
                                             judgment and injunction                    Fed.R.Evid. 403
                                             against Alpine                             Not produced in
                                                                                        discovery or
                                                                                        previously filed
                                                                                        Hearsay -


                                                    22
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 23 of 29 PageID 3550



#       Identified   Admitted   Date         Description                    Bates / ID   Objections
                                                                                         Fed.R.Evid. 802


406.                            10/10/2019                                  N/A          Irrelevant -
                                                                                         Fed.R.Evid. 402
                                                                                         Any value
                                             Alpine’s emergency motion
                                                                                         outweighed -
                                             and memorandum to stay
                                                                                         Fed.R.Evid. 403
                                             SEC’s judgment with
                                                                                         Not produced in
                                             supporting declarations of
                                                                                         discovery or
                                             Fritz and Doubek
                                                                                         previously filed
                                                                                         Hearsay -
                                                                                         Fed.R.Evid. 802
407.                            11/21/2019   Second Circuit’s stay of       N/A          Irrelevant -
                                             SEC’s $12 million judgment                  Fed.R.Evid. 402
                                                                                         Any value
                                                                                         outweighed -
                                                                                         Fed.R.Evid. 403
                                                                                         Not produced in
                                                                                         discovery or
                                                                                         previously filed
                                                                                         Hearsay -
                                                                                         Fed.R.Evid. 802
408.                            09/11/2019                                  N/A          Irrelevant -
                                                                                         Fed.R.Evid. 402
                                                                                         Any value
                                                                                         outweighed -
                                             Alpine’s and Scottsdale’s
                                                                                         Fed.R.Evid. 403
                                             complaint against Jones,
                                                                                         Not produced in
                                             Vision, and Rothman
                                                                                         discovery or
                                                                                         previously filed
                                                                                         Hearsay -
                                                                                         Fed.R.Evid. 802
409.                            12/19/2018                                  N/A          Irrelevant -
                                                                                         Fed.R.Evid. 402
                                                                                         Any value
                                                                                         outweighed -
                                             Alpine’s initial application
                                                                                         Fed.R.Evid. 403
                                             to SEC to review NSCC’s
                                                                                         Not produced in
                                             charges
                                                                                         discovery or
                                                                                         previously filed
                                                                                         Hearsay -
                                                                                         Fed.R.Evid. 802
410.                            12/19/2018                                  N/A          Irrelevant -
                                                                                         Fed.R.Evid. 402
                                                                                         Any value
                                             Brant declaration in support                outweighed -
                                             of Alpine’s application to                  Fed.R.Evid. 403
                                             SEC to review NSCC’s                        Not produced in
                                             charges                                     discovery or
                                                                                         previously filed
                                                                                         Hearsay -
                                                                                         Fed.R.Evid. 802
411.                            10/23/2019   Alpine’s mandamus petition     N/A          Irrelevant -


                                                    23
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 24 of 29 PageID 3551



#       Identified   Admitted   Date       Description                     Bates / ID   Objections
                                           requesting Second Circuit to                 Fed.R.Evid. 402
                                           compel SEC to rule on                        Any value
                                           Alpine’s application for                     outweighed -
                                           review of NSCC’s charges,                    Fed.R.Evid. 403
                                           with supporting submissions                  Not produced in
                                           and declarations                             discovery or
                                                                                        previously filed
                                                                                        Hearsay -
                                                                                        Fed.R.Evid. 802
412.                            12/10/18   Alpine’s charges for non-                    Irrelevant -
                                           DTC eligible securities                      Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
413.                            12/19/19   Alpine’s Non-DTC Eligible                    Irrelevant -
                                           Securities Policy                            Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
414.                            12/10/18   Alpine’s Commission                          Irrelevant -
                                           Schedule                                     Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
415.                            12/19/19   Alpine’s Commission                          Irrelevant -
                                           Schedule (October 2014)                      Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
416.                            12/10/18   Alpine’s schedule of                         Irrelevant -
                                           account and service fees                     Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
417.                            12/10/18   Alpines interim, unaudited,                  Irrelevant -
                                           financial statement - 3/31/18                Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403

                                                  24
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 25 of 29 PageID 3552



#       Identified   Admitted   Date       Description                     Bates / ID   Objections
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
418.                            12/19/19   Alpine’s interim, unaudited                  Irrelevant -
                                           financial statement - 3/31/19                Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
419.                            12/10/18   Alpine’s audit – 9/30/18                     Irrelevant -
                                                                                        Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
420.                            12/20/19   Alpine’s audit – 9/30/19                     Irrelevant -
                                                                                        Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
421.                            12/10/18   Alpine Securities –                          Irrelevant -
                                           Financial Statements                         Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
422.                            12/10/18   Alpine Securities – Services                 Irrelevant -
                                                                                        Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
423.                            12/10/18   Alpine Securities – Home                     Irrelevant -
                                                                                        Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
424.                            12/10/18   Alpine Securities – About                    Irrelevant -
                                           Us                                           Fed.R.Evid. 402
                                                                                        Any value

                                                  25
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 26 of 29 PageID 3553



#       Identified   Admitted   Date       Description                    Bates / ID   Objections
                                                                                       outweighed -
                                                                                       Fed.R.Evid. 403
                                                                                       Not produced in
                                                                                       discovery or
                                                                                       previously filed
425.                            12/10/18   Scottsdale Capital Advisors                 Irrelevant -
                                           – Our Process                               Fed.R.Evid. 402
                                                                                       Any value
                                                                                       outweighed -
                                                                                       Fed.R.Evid. 403
                                                                                       Not produced in
                                                                                       discovery or
                                                                                       previously filed
426.                            12/10/18   Scottsdale Capital Advisors                 Irrelevant -
                                           – What We Do                                Fed.R.Evid. 402
                                                                                       Any value
                                                                                       outweighed -
                                                                                       Fed.R.Evid. 403
                                                                                       Not produced in
                                                                                       discovery or
                                                                                       previously filed
427.                            12/10/18   Scottsdale Capital Advisors                 Irrelevant -
                                           – Home Page                                 Fed.R.Evid. 402
                                                                                       Any value
                                                                                       outweighed -
                                                                                       Fed.R.Evid. 403
                                                                                       Not produced in
                                                                                       discovery or
                                                                                       previously filed
428.                            12/20/19   Scottsdale’s audit – 6/30/18                Irrelevant -
                                                                                       Fed.R.Evid. 402
                                                                                       Any value
                                                                                       outweighed -
                                                                                       Fed.R.Evid. 403
                                                                                       Not produced in
                                                                                       discovery or
                                                                                       previously filed
429.                            12/19/19   Scottsdale Capital Advisors                 Irrelevant -
                                           - Disclosures                               Fed.R.Evid. 402
                                                                                       Any value
                                                                                       outweighed -
                                                                                       Fed.R.Evid. 403
                                                                                       Not produced in
                                                                                       discovery or
                                                                                       previously filed
430.                            12/19/19   Scottsdale’s fee schedule –                 Irrelevant -
                                           7/23/19                                     Fed.R.Evid. 402
                                                                                       Any value
                                                                                       outweighed -
                                                                                       Fed.R.Evid. 403
                                                                                       Not produced in
                                                                                       discovery or
                                                                                       previously filed
431.                            01/16/19   PowerUp Lending - Home                      Irrelevant -

                                                  26
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 27 of 29 PageID 3554



#       Identified   Admitted   Date       Description                  Bates / ID   Objections
                                                                                     Fed.R.Evid. 402
                                                                                     Any value
                                                                                     outweighed -
                                                                                     Fed.R.Evid. 403
                                                                                     Not produced in
                                                                                     discovery or
                                                                                     previously filed
432.                            01/16/19   PowerUp - About Us                        Irrelevant -
                                                                                     Fed.R.Evid. 402
                                                                                     Any value
                                                                                     outweighed -
                                                                                     Fed.R.Evid. 403
                                                                                     Not produced in
                                                                                     discovery or
                                                                                     previously filed
433.                            01/16/19   PowerUp Lending - Referral                Irrelevant -
                                           Network                                   Fed.R.Evid. 402
                                                                                     Any value
                                                                                     outweighed -
                                                                                     Fed.R.Evid. 403
                                                                                     Not produced in
                                                                                     discovery or
                                                                                     previously filed
434.                            01/16/19   PowerUp Lending - Our                     Irrelevant -
                                           Loans                                     Fed.R.Evid. 402
                                                                                     Any value
                                                                                     outweighed -
                                                                                     Fed.R.Evid. 403
                                                                                     Not produced in
                                                                                     discovery or
                                                                                     previously filed
435.                            01/16/19   PowerUp Lending -                         Irrelevant -
                                           Buzzfile                                  Fed.R.Evid. 402
                                                                                     Any value
                                                                                     outweighed -
                                                                                     Fed.R.Evid. 403
                                                                                     Not produced in
                                                                                     discovery or
                                                                                     previously filed
436.                            01/16/19   Asher Enterprises -                       Irrelevant -
                                           Bloomberg                                 Fed.R.Evid. 402
                                                                                     Any value
                                                                                     outweighed -
                                                                                     Fed.R.Evid. 403
                                                                                     Not produced in
                                                                                     discovery or
                                                                                     previously filed
437.                            01/16/19   Asher Enterprises -                       Irrelevant -
                                           Crunchbase                                Fed.R.Evid. 402
                                                                                     Any value
                                                                                     outweighed -
                                                                                     Fed.R.Evid. 403
                                                                                     Not produced in
                                                                                     discovery or

                                                  27
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 28 of 29 PageID 3555



#       Identified   Admitted   Date        Description                   Bates / ID     Objections
                                                                                         previously filed
438.                            01/16/19    Asher Enterprises - Top                      Irrelevant -
                                            Holdings                                     Fed.R.Evid. 402
                                                                                         Any value
                                                                                         outweighed -
                                                                                         Fed.R.Evid. 403
                                                                                         Not produced in
                                                                                         discovery or
                                                                                         previously filed
439.                            01/16/19    Asher Enterprises Obtains                    Irrelevant -
                                            Judgment Against Platinum                    Fed.R.Evid. 402
                                            Studios                                      Any value
                                                                                         outweighed -
                                                                                         Fed.R.Evid. 403
                                                                                         Not produced in
                                                                                         discovery or
                                                                                         previously filed
440.                            11/9/2017   Securities Purchase                          Irrelevant -
                                            Agreement - PowerUp and                      Fed.R.Evid. 402
                                            Positiveid                                   Any value
                                                                                         outweighed -
                                                                                         Fed.R.Evid. 403
                                                                                         Not produced in
                                                                                         discovery or
                                                                                         previously filed
441.                            08/08/18    Email / Ralston               HURRY00611 –
                                            Employment Agreement          HURRY00612
442.                            08/08/18    Email / Consulting Contract   HURRY00613
443.                            06/29/18    Email / Frankel Declaration   HURRY00614 –
                                                                          HURRY00617
444.                            06/29/18    Email / Frankel Declaration   HURRY00618 –
                                                                          HURRY00618
445.                            04/17/18    Email / Magna Equities        HURRY00620 –
                                                                          HURRY00621
446.                            09/12/18    Email / FIS Contract          HURRY00622 –
                                                                          HURRY00657
447.                            04/16/18    Email / Magna Inquest         HURRY00658 –
                                            Hearing                       HURRY00738
448.                            12/13/17    Email / Insurance Cost        HURRY00739
449.                            01/03/17    Email / Enter property        HURRY00740
450.                            01/03/17    Email / Correspondent         HURRY00741 –
                                            Onboarding Documents          HURRY00742
451.                            10/08/18    Email / Initiatives           HURRY00743 –
                                                                          HURRY00744
452.                            10/08/18    Email / Initiatives           HURRY00745 –
                                                                          HURRY00746
453.                            10/07/18    Email / Nonbank Trustee       HURRY00747 –
                                            Application – email #2        HURRY01405
454.                            10/07/18    Email / Consulting            HURRY01406 –
                                            Opportunity                   HURRY01422
455.                            10/07/18    Email / Nonbank Trustee       HURRY01423 –
                                            Application                   HURRY01488

                                                   28
    Case 8:18-cv-02869-VMC-CPT Document 165-2 Filed 01/13/20 Page 29 of 29 PageID 3556



#       Identified   Admitted   Date       Description                   Bates / ID     Objections
456.                            09/18/18   Email / Loan Term Sheet       HURRY01489 –
                                                                         HURRY01490
457.                            03/09/17   Email / Test                  HURRY01491
458.                            05/15/17   Email / DRAFT_                HURRY01492
                                           AlpineAnnualReport
459.                            05/12/17   Email / Alpine FINRA exam     HURRY01496
                                           response
460.                            05/09/17   Email / DTCC Indemnity        HURRY01494 -
                                           Unit Dev Funding              HURRY01495
461.                            05/11/17   Email / Invitation to WebEx   HURRY01495
                                           meeting
462.                            2015       COR Deposit Forms –                          Irrelevant -
                                           Alpine Clearing                              Fed.R.Evid. 402
                                                                                        Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
463.                            2015       COR Deposit Forms –                          Irrelevant -
                                           Alpine Clearing and                          Fed.R.Evid. 402
                                           Introducing                                  Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
464.                            2015       COR Deposit Forms –                          Irrelevant -
                                           Alpine Not Clearing or                       Fed.R.Evid. 402
                                           Introducing                                  Any value
                                                                                        outweighed -
                                                                                        Fed.R.Evid. 403
                                                                                        Not produced in
                                                                                        discovery or
                                                                                        previously filed
465.                                       All exhibits listed by
                                           Plaintiffs




                                                  29
